It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed.
The city filed an application in the probate court to assess compensation to certain persons, including the defendant, for lands appropriated by the city for a park. The jury assessed' to the plaintiff $10,500, and she filed notice of appeal-to the court of common pleas. The city filed a motion to dismiss the appeal, which motion the court of common pleas sustained and dismissed the appeal. On error in the circuit court the judgment dismissing the appeal was reversed and the cause was remanded to the court of common pleas for further proceedings. The city did not prosecute error in this court to reverse the judgment of the circuit court, but again filed a motion in the court of common pleas to dismiss the appeal, which motion
*406was overruled and a trial was had resulting in a judgment for the defendant in the sum of $13,050. Error was then prosecuted in the circuit court where the judgment was affirmed and error is now prosecuted in this court to reverse the judgment of the circuit, and the only error relied upon is error in overruling the motion to dismiss the appeal. The judgment of the circuit court reversing the judgment of the court of common pleas and remanding the case for further proceedings for error in dismissing the appeal was a final judgment, and error not being prosecuted in this court to reverse that judgment it settled the law of the case for the court of common pleas on the question of the appealability of the proceeding, and that court did not err in overruling the second motion to dismiss the appeal, and the question of error in the judgment of the circuit court on the ruling on the first motion is not raised on the record in this proceeding, and it appearing to the court that there were reasonable grounds for this proceeding in error, it is ordered that no penalty be assessed herein.
Summers, C. J., Crew, . Spear, Davis, S'i-iauck and Price, JJ., concur.